                                                                           Motion (DE #62) GRANTED IN
                                                                           PART - Response due by 12:00
                                                                           noon on 6/5/2020.

                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )       No. 3:16-cr-00102
       v.                                     )
                                              )       Judge Trauger
MICHAEL POTEETE                               )



     GOVERNMENT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                           RESPONSE

       The United States of America, by and through Donald Q. Cochran, United States Attorney

for the Middle District of Tennessee, and the undersigned counsel, hereby respectfully requests a

second extension of time to file a Response to the Defendant’s Motion for Compassionate Release

(DE#50). The United States is respectfully requesting a one-day extension and would therefore

ask for a due date of Friday, June 5, 2020 to file the Response.



1. The Court has ordered the United States to respond by today on the merits.



2. The undersigned has been working on a Response, which necessitates review of voluminous

medical records. Over 500 pages of medical records have been produced by the defense. The

defense references “liver damage” and a “current problem with his splenic artery” as

“extraordinary and compelling reasons” warranting compassionate release; and defense cites in

footnotes 3 and 4 of the defense motion specific page numbers in the medical records for reference.

(DE#50, PageID#151, 155). The undersigned is requesting an additional day to review the medical

records pertaining to the third condition cited – “a history of heart problems” – and finalize the

Response. (Id.)

                                                  1

    Case 3:16-cr-00102 Document 63 Filed 06/04/20 Page 1 of 1 PageID #: 847
